EXHIBIT 10.4

UST 449

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

July 3, 2012

Ladies and Gentlemen:

Reference is made to those certain letter agreements (the “Repurchase Letter
Agreements”), dated as of the dates set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreements.

As documented by the Repurchase Letter Agreements, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement. Following such time, the
Company delivered a Warrant Repurchase Notice dated as of the date set forth on
Schedule A hereto to the Investor. In connection with the consummation, on the
date hereof, of the repurchase of the Warrant by the Company from the Investor,
as contemplated by the Warrant Repurchase Notice and Section 4.9 of the
Securities Purchase Agreement:

(a) The Company hereby acknowledges receipt from the Investor of the Warrant;
and

(b) The Investor hereby acknowledges receipt from the Company of a wire transfer
to the account of the Investor set forth on Schedule A hereto in immediately
available funds of the aggregate purchase price set forth on Schedule A hereto,
representing payment in full for the Warrant, determined in accordance with
Section 4.9 of the Securities Purchase Agreement.

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.



--------------------------------------------------------------------------------

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

/s/ Timothy G. Massad

  Name:   Timothy G. Massad   Title:   Assistant Secretary for Financial
Stability COMPANY: MERCANTILE BANK CORPORATION By:  

/s/ Charles E. Christmas

  Name:   Charles E. Christmas   Title:   Senior Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

SCHEDULE A

 

Company Information:

 

Name of the Company:

  Mercantile Bank Corporation

Corporate or other organizational form of the Company:

  Corporation

Jurisdiction of organization of the Company:

  State of Michigan

Information related to the Preferred Share Repurchases:

 

Date of Repurchase Letter Agreement for the repurchase of 10,500 of the
Preferred Shares:

  April 4, 2012

Date of Repurchase Letter Agreement for the repurchase of 10,500 of the
Preferred Shares:

  June 6, 2012

Terms of the Warrant Repurchase:

 

Date of Warrant Repurchase Notice:

  June 25, 2012

Aggregate purchase price for the Warrant:

  $    7,465,100

Investor wire information for payment of purchase price for the Warrant:

  ABA Number:   021000018   Bank:   The Bank of New York Mellon   Account Name:
   

 

Account Number:

 